Order denying application for a peremptory or an alternative mandamus order unanimously affirmed, with costs. We are of opinion that upon the facts the respondent fire commissioner properly revoked the permit and with equal propriety refused a further permit until compliance with the conditions attached to the variance permitted by the board of standards and appeals. We are also of opinion that no permission was granted to the petitioner to maintain a gasoline service station on these premises. Present —• Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ.